Citation Nr: 0405192	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE), 
when, in a decision entered on July 16, 1975, it reduced the 
veteran's total rating for service-connected schizophrenia to 
70 percent, effective October 1, 1975.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which determined that new and material evidence 
sufficient to reopen a claim of entitlement to an effective 
date prior to November 30, 1983 for a total rating due to 
individual unemployability (TDIU), based on CUE, had not been 
submitted.  The veteran subsequently perfected this appeal.

This case involves a rather lengthy procedural history.  In 
July 1975, the RO reduced the veteran's total rating for 
service-connected schizophrenia to 70 percent, effective 
October 1, 1975.  The veteran did not appeal this decision.  
The veteran was subsequently awarded paragraph 29 benefits on 
numerous occasions, but an evaluation in excess of 70 percent 
for his schizophrenia and entitlement to TDIU was 
consistently denied.  In November 1985, the Board denied an 
evaluation in excess of 70 percent for schizophrenia, but 
granted entitlement to TDIU.  The RO assigned an effective 
date of November 30, 1983.  The veteran disagreed with the 
assigned effective date and subsequently perfected an appeal 
of this issue.  In December 1988, the Board denied an 
effective date prior to November 30, 1983 for the grant of 
TDIU.  

The veteran subsequently attempted to reopen his claim and in 
February 1994, the RO determined that new and material 
evidence sufficient to reopen a claim of entitlement to an 
earlier effective date for TDIU had not been submitted.  The 
veteran appealed this decision and in September 1996, the 
Board denied the veteran's petition to reopen his claim of 
entitlement to an earlier effective date for TDIU, 
essentially finding that his claim lacked legal merit.  The 
veteran subsequently filed a motion alleging CUE in the 
Board's September 1996 decision.  In March 2000, the Board 
denied the veteran's motion.  

In May 2001, the veteran submitted a statement wherein he 
indicated that the 1975 reduction was CUE.  On review of the 
record, the veteran is clearly claiming CUE in the 1975 
reduction of his total rating to 70 percent, and is not 
attempting to reopen a claim of entitlement to an earlier 
effective date.  The Board notes that the March 2000 Board 
decision, which denied the veteran's motion alleging CUE in 
the September 1996 Board decision, is final.  Consequently, 
the Board has recharacterized the issue to consider whether 
the initial reduction of the veteran's total rating contained 
CUE.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The April 2002 rating decision and subsequent statement of 
the case (SOC) set forth the laws and regulations regarding 
CUE, but did not actually adjudicate whether the July 1975 
rating decision, which reduced the veteran's total rating, 
contained CUE.  When the Board addresses a question not 
considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); see Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Given the circumstances of this case and to 
avoid any prejudice to the veteran, a remand is necessary so 
that the RO can adjudicate the issue as set forth above.

The Board notes that the notice and development provisions of 
the VCAA do not apply to claims of CUE in a RO decision.  See 
Parker v. Principi, 15 Vet. App. 407 (2002).

Accordingly, this case is REMANDED as follows:

The RO should adjudicate the issue of 
whether the July 1975 rating decision, 
which reduced the veteran's total rating 
for service-connected schizophrenia to 70 
percent effective October 1, 1975, 
contains CUE.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

